Citation Nr: 1411015	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  07-27 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for anal fissure.

2.  Entitlement to an initial rating higher than 30 percent for right carpal tunnel syndrome (CTS).

3.  Entitlement to an initial compensable rating for left CTS prior to March 8, 2011, and to a rating higher than 10 percent from that date.

4.  Entitlement to an initial compensable rating for status post left wrist fracture.

5.  Entitlement to an initial compensable rating for status post right wrist fracture.

6.  Entitlement to an initial compensable rating for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 1984 and from August 1985 to August 2006.

These matters come before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In that decision, the RO, among other things, denied entitlement to service connection for anal fissure and granted service connection for left and right CTS and status post left and right wrist fracture.  The Veteran timely appealed the assigned ratings, some of which were increased for a portion of the appeal period resulting in staged ratings as indicated on the title page.

The Board notes that the RO also denied entitlement to service connection for bilateral hearing loss, the Veteran filed a timely notice of disagreement, and the RO issued a May 2007 statement of the case as to this and the 6 other issues listed on the title page.  In his September 2007 substantive appeal (VA Form 9), the Veteran indicated that he only wanted to appeal the issues listed on the title page.  The claim for entitlement to service connection for bilateral hearing loss is thus not before the Board.  See 38 C.F.R. § 20.202 (allowing substantive appeal to specifically indicate issues being appealed).

Jurisdiction over this case was subsequently transferred to the VARO in Oakland, California, and that office forwarded the appeal to the Board.

The issues of entitlement to higher initial ratings for left and right CTS, status post left and right wrist fractures, and tinea pedis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

The Veteran has not had anal fissure during the pendency of the claim.


CONCLUSION OF LAW

The criteria for entitlement to service connection for anal fissure have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA provided pre-rating notice to the Veteran, in August 2006, of the information and evidence needed to substantiate and complete his claim for entitlement to service connection for anal fissure, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and the Veteran was afforded an August 2006 VA pre-discharge examination.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the appeal.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

A necessary element for establishing a service connection claim is the existence of current disability.  Degmetich v. Brown, 104 F.3d 1328 (1997).  The presence of disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claim for entitlement to service connection for anal fissure in August 2006, prior to separation from service.  The "pendency of the claim" for purposes of the establishing current disability in this case is therefore the day following separation from service.  38 U.S.C.A. § 5110(b)(1) (West 2002) (effective date of benefits granted in response to claim for compensation made within one year of separation from service is first day following separation).

After examining the Veteran, the physician who conducted the August 2006 VA examination diagnosed hemorrhoids but not anal fissures.  Specifically, he noted that the Veteran was diagnosed with posterior anal fissure in service, with symptoms of blood in the rectum and pain, but that this was treated conservatively and healed.  The physician also indicated that there was no recurrence of the posterior anal fissure.  On examination, there was a small hemorrhoid with no tenderness, sphincter tone was normal, and stool was brown and negative for occult blood.  The diagnoses included hemorrhoid and status post anal fissure without recurrence.  As acknowledged by the Veteran's representative in the February 2014 brief, "The current VA and private treatment records do not show any treatment for this condition and there is no current diagnosis of anal fissures."  The Veteran's representative also noted that the service treatment notes reflect that the Veteran was treated for anal fissure in service in 1998 and 1999, with the remainder of the service treatment records not containing evidence of anal fissure.   Subsequent service treatment notes relating to hemorrhoids did not reference anal fissure.

In his January 2008 substantive appeal (VA Form 9), the Veteran indicated that he disagreed with the physician's conclusion that he no longer had anal fissure, because he still suffered from occasional pain and blood in stool.  He also noted that he believed his anal fissure "comes and goes" because he felt the same pain as he did when the fissure was present.

The Veteran is competent to state that he experiences pain and blood in his stool and that the pain is of the same type as that experienced when he had the anal fissure in service.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (lay evidence competent as to some medical issues, including causation).  Weighing the Veteran's statement against that of the August 2006 VA examiner, the Board accords more weight to the latter, for the following reasons.  The VA examiner, a trained medical professional, examined the Veteran and determined that he had hemorrhoids but not anal fissure.  He thus attributed the symptoms the Veteran experienced to the hemorrhoids or other disorders rather than anal fissure.  In doing so, he addressed the symptoms, diagnoses, and treatment in service and concluded that the anal fissure had healed.  This medical conclusion by the physician based on his examination and analysis of the evidence in the claims file is entitled to more weight than the more general lay assertion of the Veteran on this question.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion").

The weight of the evidence thus reflects that the Veteran has not had anal fissure during the pendency of the claim.  In so holding, the Board notes the Court's decision in Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  In that case, the Court held "that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency."  Id.  In other words, there is no bright line rule that precludes consideration of evidence from the time period before the pendency of the appeal.  The Board has not applied such a bright line rule in this case.  As the service treatment records reflect symptoms, treatment, and diagnoses of anal fissure in 1998 and 1999 only, this is not a case such as Romanowsky where there was a diagnosis shortly before the claim was filed.

As the Veteran does not have current disability related to the disease for which service connection is being claimed herein, the claim must be denied.  Moreover, because the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for anal fissure is denied.


REMAND

In his February 2014 brief, the Veteran's representative noted that the most recent VA examination as to any of the disabilities for which the Veteran is seeking higher ratings was in December 2009, more than four years ago, and that there was evidence of worsening of these disorders.  The Veteran's representative requested a new VA examination as to the severity of these disorders and, although it regrets the additional delay, the Board will grant this request.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").

Accordingly, the claims for higher initial ratings for left and right CTS, status post left and right wrist fracture, and tinea pedis, are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the severity of his left and right CTS and status post left and right wrist fracture.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.  The examiner should record all findings in accordance with the current examination worksheet or questionnaire.

2.  Schedule the Veteran for a VA examination as to the severity of his tinea pedis.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.  The examiner should record all findings in accordance with the current examination worksheet or questionnaire.

3.  After the above development has been completed, readjudicate the claims for entitlement to higher initial ratings for left and right CTS and status post left and right wrist fracture.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


